Citation Nr: 1242225	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-47 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of teeth due to dental trauma.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983 and from August 1984 to May 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  A May 2009 rating decision denied entitlement to service connection for loss of teeth due to dental trauma.  An October 2009 rating decision reopened the Veteran's bipolar claim and denied it on the merits.  The Veteran perfected separate appeals of those determinations.

After perfecting his appeal of the dental claim, see 38 C.F.R. § 20.200 (2012), the Veteran requested a local hearing before an RO decision review officer (DRO) on that issue, which was scheduled for November 12, 2010.  In a Form 21-4138 dated on that day, the Veteran noted he agreed to withdraw his "DRO hearing scheduled for SC of bipolar disorder and dental trauma" in exchange for a Compensation and Pension examination.  The Board finds no documentation in the claims file to the effect a DRO agreed to an examination, and neither is there any indication an examination was arranged.  The Board finds no prejudice at this juncture, however, as the Board remands the bipolar claim for a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).  The Veteran may clarify his intent as concerns the dental claim while the case is on remand.

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge in October 2012 via video conference, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  At the hearing the Veteran submitted additional evidence under waiver of initial RO review and consideration.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2012).

In the decision below, the Board reopens the bipolar claim and REMANDs it and the dental claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits of the reopened bipolar claim.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  A June 2003 rating decision denied entitlement to service connection for bipolar disorder, as there was no evidence of a current diagnosis of bipolar disorder or evidence an acquired mental disorder had its clinical onset in active service.

2.  The Veteran was notified of the June 2003 rating decision, but he did not appeal it within the allowable appeal period.  Hence, the June 2003 rating decision is final.

3.  The evidence submitted since the June 2003 rating decision is new and material, and it triggers a VA examination.


CONCLUSION OF LAW

The June 2003 rating decision is final.  New and material evidence has been submitted to reopen a claim for entitlement to service connection for bipolar disorder.  The claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board reopens the claim in the decision below, a discussion of the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose.

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id., at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488   (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Analysis

In April 2003, the Veteran applied for VA compensation for alcohol dementia and bipolar disorder.  The only evidence considered were the service treatment records, as the Veteran did not return completed authorizations for VA to obtain his private treatment records, nor did he submit them.  The June 2003 rating decision notes the service treatment records did not contain any entries related to complaints, findings, or treatment for, an acquired mental disorder.  The Veteran's psychiatric area was assessed as normal at the physical examination for retirement.

A July 2003 RO letter informed the Veteran of the June 2003 rating decision.  There is no indication or assertion the Veteran did not receive the notification letter, but he did not appeal the July 2003 rating decision within the allotted time period.  See 38 C.F.R. § 20.302.  Hence, the June 2003 rating decision became final.  38 C.F.R. § 20.1103.

New and Material Evidence

As noted in the Introduction, the RO reopened the claim and adjudicated it on the merits.  Nonetheless, the Board has the sole jurisdictional responsibility to determine whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

In May 2009, the Veteran applied to reopen his claim.  The evidence added to the record since the June 2003 rating decision includes private treatment records, VA outpatient records, records related to the Veteran's award of benefits by the Social Security Administration, and his sworn testimony at the Board hearing.

The private treatment records note the Veteran's self-referral for treatment for alcohol dependence within one month of his retirement from active service.  Other private records note the Veteran's diagnosis of bipolar disorder.  An October 2009 private Psychological Summary prepared by J.T.S., Ph.D., noted a diagnosis of bipolar disorder, and Dr. S opined it had its onset during the Veteran's active service.  An October 2009 letter of C.S., Ph.D., notes the Veteran's in-service history of alcohol abuse, and he opined the Veteran's alcoholism should be viewed as a form of self-medication of his bipolar symptoms.  A September 2009 letter of a nurse practitioner at the clinic where the Veteran was treated notes his/her opinion   that the Veteran's bipolar disorder had its onset in active service.

In light of the above evidence, the Board affirms the RO's determination that new and material evidence has been submitted to reopen the claim.  38 C.F.R. § 3.156(a).  Contrary to the RO, however, as discussed in the remand portion below, the Board finds the issue requires further development before a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for bipolar disorder, and the claim is reopened.  The appeal is granted only to that extent.


REMAND

Dental trauma.  The RO determined the Veteran's dental trauma was due to his own willful misconduct.  The Veteran noted on an August 2008 VA Form 21-4176 that the U.S. Marine Corps (USMC) military police (MP) at Camp Lejeune, NC, investigated the incident/MVA where he was thrown from a truck and sustained dental trauma.  There is no indication in the claims file that the RO sought to obtain any report of investigation extant.  In light of the Veteran's varying reports of the surrounding circumstances of the incident in the service treatment records, his written submissions related to his claim, and his hearing testimony, any existing police report will contain highly relevant and contemporaneous information.  Thus, efforts should be made to obtain it.

As noted in the Introduction, the Veteran requested a hearing with the DRO in conjunction with his dental trauma claim, though he noted both claims when he "agreed" to withdraw his hearing request.  The Board does not deem an examination necessary, as there is no issue as to whether the Veteran sustained dental trauma.  Nonetheless, that was one of the Veteran's noted conditions.  Hence, the AMC or the RO should ascertain whether the Veteran still desires a hearing before a DRO on the dental trauma claim.

Bipolar disorder.  The RO decided the claim on the merits without affording the Veteran a VA examination.  The Board finds that was contrary to VA's duty to assist the Veteran with his claim, as the Board deems the medical evidence insufficient to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO will contact the Veteran and ascertain if he still desires a hearing before a DRO on his dental trauma claim.  If so, the hearing should be scheduled and held as soon as practical.  If not, ensure that fact is properly documented in the claims file.

2.  The AMC or the RO will contact the USMC MP, Camp Lejeune, NC, and request a copy of any Report of Investigation related to the November 7/8, 1995, incident where the Veteran fell, or was thrown, from a moving vehicle.  The USMC MP office should be asked to check both motor vehicle accident (MVA) and non-MVA records.  All efforts to obtain any record extant should be properly documented in the claims file.

3.  The AMC or the RO will arrange a mental health examination by an appropriate examiner to determine if the Veteran has bipolar disorder or another acquired mental disorder.  The claims file must be provided for review by the examiner as part of the examination.  All indicated diagnostic tests should be conducted.  If an acquired mental disorder is diagnosed, the examiner is asked to opine whether there is at least a 50-percent probability that any diagnosed acquired mental disorder is causally related to the Veteran's active service.  The examiner is asked to provide a full explanation for any opinion rendered, to include specific notation of agreement or disagreement with the opinions of the private psychologists and nurse practitioner, and the reasons for agreement or disagreement.

4.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


